United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2330
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Rodrigo Duran,                          *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: January 16, 2002

                              Filed: January 22, 2002
                                   ___________

Before WOLLMAN, Chief Judge, HANSEN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Following an unsuccessful motion to suppress evidence seized as the result of
wiretap interceptions, Rodrigo Duran pleaded guilty to conspiring to possess with
intent to distribute over 50 grams of methamphetamine, in violation of 21 U.S.C.
§ 846. Consistent with the parties’ plea agreement stipulations, the district court1
sentenced Duran to 121 months in prison and 5 years of supervised release. On
appeal, Duran’s attorney has filed a brief and moved to withdraw under Anders v.

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
California, 386 U.S. 738 (1967). Duran has not filed a pro se supplemental brief,
despite being invited to do so. We affirm Duran’s conviction and sentence.

      Counsel’s arguments address the unsuccessful motion to suppress, but Duran
waived the right to challenge its denial by unconditionally pleading guilty to the
offense. See United States v. Beck, 250 F.3d 1163, 1166 (8th Cir. 2001). Having
found no other nonfrivolous issues for appeal upon our independent review pursuant
to Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the district court,
grant counsel’s motion to withdraw, and deny counsel’s request for oral argument.
See 8th Cir. R. 47B.

      The judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-